Citation Nr: 0923973	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 7, 
2006 for the award of service connection for end stage renal 
disease, to include the issue of whether an August 1998 RO 
rating decision which denied service connection for renal 
disease should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles 
California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  An August 1998 RO rating decision, which denied a claim 
of service connection for chronic renal failure, is final.

2.  The evidence before the RO in August 1998, either actual 
or constructive, did not establish that the Veteran 
manifested nephrosclerosis and/or an arteriosclerotic kidney 
disorder, or otherwise manifested renal disease attributable 
to service or a service-connected cause.

3.  The RO's August 1998 rating decision was correct based 
upon the evidence and law which existed at that time and did 
not involve undebatable error which would have manifestly 
changed the outcome of the decision.

4.  The Veteran submitted an application to reopen a claim of 
service connection for renal disease on November 7, 2006; 
there are no written documents between the August 1998 denial 
and November 7, 2006 which may be considered a formal or 
informal application to reopen.



CONCLUSIONS OF LAW

1.  An August 1998 RO rating decision, which denied a claim 
of service connection for chronic renal disease, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  The criteria for entitlement to an effective date earlier 
than November 7, 2006 for the award of service connection for 
end stage renal disease, to include revising or reversing a 
final August 1998 RO rating decision on the grounds of CUE, 
have not been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 3.151(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  In 
pertinent part, the effective date for reopened claims is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The Veteran has alleged CUE in the RO's August 1998 rating 
decision which denied service connection for chronic renal 
disease, and this issue has been addressed in the proceedings 
before the RO.  The Board, therefore, has jurisdiction to 
review this aspect of the claim.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 
38 U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made CUE in its decision pursuant to 38 C.F.R. § 3.105.  
See 38 U.S.C.A. § 5109A (an RO decision is subject to 
revision or reversal on the grounds of CUE).  An additional 
exception, involving circumstances where previously 
unconsidered service records were not associated with the 
claims folder, does not apply.  See 38 C.F.R. § 3.303(c).

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior 
decision "[w]here evidence establishes [CUE]."  The United 
States Court of Appeals for Veterans Claims (Court) defines a 
determination of CUE in a prior adjudication to mean that: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
"determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An 
asserted failure to evaluate and interpret correctly the 
evidence is not CUE.  Id.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994).  A general breach of duty to assist also 
cannot constitute basis for CUE claim.  See Shockley v. West, 
11 Vet. App. 208, 213-14 (1998); Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994) (breach of duty to assist cannot 
constitute basis for CUE claim).  This is especially evident 
when the alleged breach is a failure to obtain new medical 
evidence as opposed to already existing evidence.  See 
Simmons v. West, 13 Vet. App. 501, 508 (2000).

Furthermore, a failure to obtain an examination cannot 
constitute the basis for a claim of CUE because "there is . 
. . no way of knowing what such an . . . examination would 
have yielded . . . , so it could not be concluded that it 
'would have manifestly changed the outcome.'"  Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  An alleged 
"misdiagnosis" of disorder cannot form the basis of a CUE 
claim.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) 
("[A] new medical diagnosis that 'corrects' an earlier 
diagnosis ruled on by previous adjudicators is the kind of 
'error' that could not be considered an error in the original 
adjudication").

Historically, the Veteran has been service-connected for 
hypertension since May 1984.  On May 12, 1998, the Veteran 
filed a claim of service connection for "renal failure."  
In support of his claim, the Veteran submitted VA clinical 
records reflecting a diagnosis of "chronic renal failure" 
with laboratory reports demonstrating abnormally high 
creatinine and BUN levels.  Notably, no cause or etiology for 
the diagnosis of "chronic renal failure," or further 
clarification of the diagnosis, was provided, providing no 
evidence to support this claim.

In May 1998, the RO initiated a VA compensation and pension 
(C&P) examination request to investigate a claim of secondary 
service connection for renal complications due to 
hypertension.

On June 8, 1998, the RO contacted the Veteran by telephone 
who requested the RO to obtain his inpatient and outpatient 
clinical records from the VA Medical Center (VAMC) in Long 
Beach, California.  Notably, most of these records were 
obtained at that time.

On June 13, 1998, the Veteran failed to report for VA C&P 
examination.  The Veteran did not provide good cause for 
failing to appear, or request a rescheduling of this 
examination.

In a rating decision dated August 1998, the RO denied a claim 
of service connection for chronic renal disease holding that 
the "[e]vidence received in connection with this claim fails 
to establish any relationship between hypertension and 
history of renal failure."  Notably, the RO determined that 
the diagnosis of chronic renal failure was in question and, 
in their view, was based upon the Veteran's report of 
history.  The RO also noted that, as a result of the 
Veteran's failure to report for VA examination, "[e]vidence 
expected from this examination which might have been material 
to the outcome of this claim could not be considered."

The Veteran was provided notice of this decision, and his 
appellate rights, by letter dated August 13, 1998.  The 
record does not reflect that the Veteran filed a written 
document within one year from the date of notice indicating 
an intent to appeal the RO's decision.  That decision, 
therefore, became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

In pertinent part, the record reflects that the Veteran filed 
an application to reopen his claim of service connection for 
renal disease on November 7, 2006, and the RO has granted 
service connection for end stage renal disease effective to 
the date of the Veteran's application to reopen.

The Veteran primarily argues his entitlement to an effective 
date to May 12, 1998 for the award of service connection for 
end stage renal disease, which represents the date of his 
original service connection application.  See Informal 
Hearing Presentation dated May 2009.  It is argued that the 
RO's August 1998 decision should be revised or reversed on 
the basis of CUE due to the following errors:

1)  it is argued that RO substituted its own 
medical conclusion for determining that a current 
disability of chronic renal failure secondary to 
hypertension was not shown by the evidence of 
record;

2) citing to VAOPGCPREC 12-95 and Bell v. 
Derwinski, 2 Vet. App. 611 (1992), it is argued 
that the RO failed to obtain all available VA 
clinical records and that such error would have 
proven a current diagnosis of chronic renal 
failure secondary to hypertension; and

3) citing to VA's Adjudication Procedure Manual 
M21-1 (M21-1) then in effect, it is argued that 
the RO had a mandatory obligation to service 
connect chronic renal failure.

The law extant in August 1998 essentially required a claimant 
to meet three factors in substantiating a service connection 
claim: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
generally Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Unless all three 
factors were met, VA could not assist a claimant by providing 
examination or obtaining medical opinion as the claim was 
considered not well grounded.  Morton v. West, 12 Vet. App. 
477 (July 14, 1999).

Service connection could be awarded on a secondary basis for 
disability proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (1998).

In July 1992, the Court issued a decision in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) which held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body. 

In VAOPGCPREC 12-95, VA's General Counsel concluded that the 
constructive-notice rule announced in Bell must be considered 
applicable to all agency of original jurisdiction (AOJ) 
decisions rendered on or after the date the opinion, so that 
the record in those AOJ decisions would be deemed to include 
all pertinent VA medical evidence in existence on the date of 
the AOJ decisions, regardless of whether such evidence was 
actually in the record before the AOJ.  It was further 
concluded that an AOJ's failure, in a decision rendered on or 
after July 21, 1992, to consider evidence which was actually 
or constructively in the record before it may constitute CUE 
if it affected the outcome of the prior decision.  See Damrel 
v. Brown, 6 Vet. App. 242 (1992).

VA's Adjudication Procedure M21-1, Part IV, Subchapter V, 
Section 7.20(c), in effect at the time of the RO's August 
1998 decision, educated the rating specialist that long-
standing hypertension of sufficient degree may cause 
impairment of circulation to the bodily organs.  Examples of 
possible impairments to the brain, heart and renal 
functioning were provided.  In pertinent part, it was noted 
that "[n]ephrosclerosis" "may occur" with impairment of 
renal function.  

The rating specialist was thereby instructed, at M21-1, Part 
IV, Subchapter V, Section 7.20(c)(2), as follows:

If any of the above arteriosclerotic 
manifestations are diagnosed in a veteran who 
presents a service-connected hypertension, hold 
him/her to be service-connected through his/her 
relationship to the hypertension.

The Court addressed the legal effect of M21-1 provisions in 
Fugere v. Derwinski, 1 Vet. App. 103, 197 (1990).  The Court 
identified "substantive" rules which have the force of law 
where it "prescribes what action must be taken in the 
initial levels of adjudication" and narrowly limits 
administrative action.  On the other hand, some M21-1 
provisions are deemed interpretative in nature where it 
merely clarifies or explains an existing rule or statute.  In 
Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992), the Court 
held that substantive rules in M21-1 are binding on VA.

For purposes of this decision, the Board will presume that 
the provisions of M21-1, Part IV, Subchapter V, Section 
7.20(c)(2) were substantive in nature, inasmuch as a veteran 
with longstanding hypertension who presented with 
"[n]ephrosclerosis" or an other "arteriosclerotic" 
manifestation of hypertension would be held as service-
connected on a secondary basis.  This language is directive 
and mandatory in nature.

Nephrosclerosis is defined as "sclerosis or hardening of the 
kidney; the condition of the kidney due to renovascular 
disease."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 218TH 
Ed., p. 1109 (1994).

With respect to the first two CUE allegations, the Board 
finds merit to the arguments that the VA clinical records 
prior to August 1998 established a current disability of 
"chronic renal failure."  The RO stated that the VA medical 
records noted such a diagnosis only by history provided by 
the Veteran.  See generally LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional.")

However, the VA clinical records before the RO included a 
June 1994 VA C&P examination report reflecting a diagnosis of 
"elevated creatinine of 1.5" and an April 1998 VA discharge 
summary clearly reflecting a "DISCHARGE DIAGNOSIS" of 
"CHRONIC RENAL FAILURE."  The Veteran's subsequent VA 
clinical records in May 1998 and June 1998 (which were before 
the RO) reflected a diagnosis of "[c]hronic renal failure" 
in the problem list.

However, the RO's failure to recognize a current diagnosis of 
chronic renal failure is not, in and of itself, a sufficient 
basis to revise or reverse its August 1998 decision.  Under 
the law then in effect, the Veteran held the burden to 
establish that his chronic renal failure was attributable to 
service or service-connected disability by medical nexus 
evidence.  See Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.310.  

Alternatively, the Veteran had the burden to establish that 
he manifested "[n]ephrosclerosis" or another form of 
"arteriosclerotic" manifestation of hypertension which 
could, in effect, be presumptively service-connected under 
M21-1, Part IV, Subchapter V, Section 7.20(c)(2).

The totality of VA clinical records in existence at the time 
of the RO's August 1998 rating decision, whether actually of 
record or then constructively of record (simply stated, all 
medical records either with the RO or at the VAMC), contain 
no competent medical evidence associating the Veteran's 
diagnosed chronic renal failure to service or to service-
connected hypertension.  Furthermore, none of these records 
reflected a diagnosis of "[n]ephrosclerosis" or otherwise 
attributed the chronic renal failure as an 
"arteriosclerotic" manifestation.  Rather, the etiology of 
the Veteran's renal failure was not known at that time.  

Quite simply, the RO's failure to recognize a diagnosis of 
chronic renal failure, and its failure to obtain existing 
additional VA clinical records deemed constructively of 
record, did not constitute CUE as an outcome determinative 
error did not occur.  The record before the RO, actual and 
constructive, did not demonstrate that the Veteran's chronic 
renal failure was attributable to service or service-
connected cause, and did not establish a diagnosis of a 
kidney disorder due to renovascular disease.  

Based on the above, the RO had no basis, under Caluza, 
38 C.F.R. § 3.310 or M21-1, Part IV, Subchapter V, Section 
7.20(c)(2), to grant the Veteran's claim based on the state 
of the evidence in August 1998.

Notably, the RO did schedule the Veteran for VA examination 
to clarify the diagnosis and etiology of his chronic renal 
failure.  As reflected in the examination request, the RO 
required clarification as to whether the Veteran manifested 
renal complications due to hypertension.  In 1998, VA had the 
authority to require VA examination when the medical evidence 
accompanying the claim was not adequate for rating purposes.  
38 C.F.R. § 3.326(a) (1998).  As the Veteran failed in his 
duty to report for VA examination, the RO had no option but 
to decide the claim based on the evidence of record, which 
was insufficient to grant the claim.  See 38 C.F.R. 
§ 3.655(b) (1998).  

As noted by the Court itself, a claimant who fails to report 
for VA examination assumes the risk of having the claim being 
denied.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).

The inadequacy concerning the Veteran's diagnosis in August 
1998 is belied by the VA clinical records generated after the 
August 1998 denial.  For example, a magnetic resonance 
imaging (MRI) scan of the Veteran's kidneys in 1999 
demonstrated multiple cysts.  In 2000, the Veteran was 
diagnosed with polycystic kidney disease which may be 
hereditary in nature.  See VA clinician assessment in March 
2005 (discussing that polycystic kidney disease may be 
acquired or hereditary in nature).  See also DORLAND's, p. 
487 (noting two forms of polycystic kidney disease, autosomal 
recessive and autosomal dominant, which are hereditary in 
nature).  There are also assessments that the Veteran's renal 
failure may be due to diabetes mellitus.  See VA clinical 
record dated July 2005, October 2006, and February 2007).

Simply stated, the record, even now, does not fully support 
the grant of this claim.  Such facts do not support the 
concept that it was unmistakably wrong to deny this claim in 
the first rating action.   

On this record, the Board must find that the RO's August 1998 
rating decision was correct based upon the evidence and law 
which existed at that time and did not involve undebatable 
error which would have manifestly changed the outcome of the 
decision.  The evidence before the RO reflected a diagnosis 
of chronic renal failure, not "[n]ephrosclerosis" or other 
"arteriosclerotic" manifestation of hypertension, of 
unknown etiology.  Unfortunately, the Veteran's failure to 
report of VA examination prevented a clarification of the 
diagnosis.

It is important for the Veteran to understand that all 
information contained in VA clinical records existing at the 
time of the August 1998 decision, whether or not associated 
with the claims folder, did not provide a basis to grant the 
claim, undermining the contentions that the RO's denial was 
"undebatably" wrong.  

The Board acknowledges that an RO rating specialist proposed 
a finding of CUE in the August 1998 decision, but a rating 
decision was not promulgated.  The rating specialist 
correctly concluded that a diagnosis of chronic renal failure 
had been established, and concluded with hindsight from 
medical opinion in 2007 that the Veteran's hypertension was a 
factor in the development of his kidney disease.  

However, the Board must limit the CUE determination to the 
evidence of record existing in August 1998.  As noted by the 
rating specialist, this contained some laboratory 
abnormalities and a diagnosis of chronic renal failure but no 
more.  For the reasons expressed above, the Board cannot come 
to the conclusion that the RO committed any outcome 
determinative error in its August 1998 decision.

Notably, the Compensation and Pension Service determined that 
CUE had not been committed in August 1998, noting that VA had 
no duty to obtain VA clinical records.  However, this 
opinion, which is contrary to VAOPGCPREC 12-95, is 
disregarded by the Board.  The Board is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA.  38 U.S.C.A. § 7104(c).

In sum, the Board finds no basis to revise or reverse the 
RO's August 1998 denial of service connection for chronic 
renal disease on the basis of CUE.

Otherwise, the record reflects that, after the August 1998 
denial, the Veteran next submitted a written document on 
November 7, 2006 requesting a reopening of his claim.  This 
document serves as the basis for reopening the claim, the 
grant of service connection for end stage renal disease, and 
the assignment of an effective date of award.

On review of the record, the Board finds no written document 
between the August 1998 rating decision and the November 7, 
2006 application to reopen indicating an intent to reopen 
this claim.  This aspect of the claim, therefore, must also 
be denied.

The Board is cognizant that VA clinical records reflect that 
the Veteran's renal disease has been present since 1998 and 
possibly earlier.  However, this fact is irrelevant for 
effective date purposes.  Notably, VA treatment records may 
only serve as an informal claim for benefits once a formal 
claim for compensation has been allowed.  38 C.F.R. § 3.157.  
Additionally, the mere presence of medical evidence of a 
disability in VA clinical records does not show an intent on 
the Veteran's part to seek service connection and therefore 
does not constitute a claim; rather, the Veteran must assert 
a claim either expressly or impliedly.  See 38 C.F.R. 
§ 3.155.  

The law is clear that the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii) (2008).  See Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).  The Veteran's claim, 
therefore, must be denied as a matter of law.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board further notes that the earlier effective date claim 
on appeal involves a retroactive review of the documents of 
record, actual or constructive, prior to the effective date 
of award assigned.  With respect to the filing dates of the 
application to reopen, there are no issues of fact in dispute 
which must be resolved to decide this case, rather the case 
involves a review of the documents and statements of record 
to determine whether the legal standard for an earlier filed 
claim.  With respect to the CUE aspect of this claim, VCAA 
notice is not applicable.  See Parker v. Principi, 15 Vet. 
App. 407 (2002).

Overall, this case ultimately involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Thus, further VCAA 
notice is not required.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the record contains all records relevant to the 
Veteran's claim on appeal.  Notably, the Veteran has 
challenged the August 1998 RO decision, in part, based upon 
an argument that the RO had constructive notice of VA 
clinical records which had not been associated with the 
claims folder.  At this time, all known pertinent VA clinical 
records have been associated with the claims folder.  For the 
reasons specified above, any additional private or VA 
treatment records, or Social Security records, could not 
provide a basis to grant this claim.  See 38 C.F.R. §§ 3.155, 
3.157.  The issue in this is not the actual onset of disease 
but, rather, the legal issue of when a claim for service 
connected benefits was filed with VA or, alternatively, 
whether a prior decision in 1998 could be revised or reversed 
on the basis of CUE.  Accordingly, VA has no further duty to 
assist the Veteran in the development of his claim.

ORDER

The claim of entitlement to an effective date earlier than 
November 7, 2006 for the award of service connection for end 
stage renal disease, to include the issue of whether an 
August 1998 RO rating decision which denied service 
connection for renal disease should be revised or reversed on 
the grounds of CUE, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


